                                                  Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 1 of 6




                                          1 Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2
                                              Stephen M. Bressler (State Bar No. 009032)
                                          3   Direct Dial: 602.262.5376
                                              Direct Fax: 602.734.3742
                                              Email: sbressler@lrrc.com
                                          4   Adam Reich (State Bar No. 028843)
                                              Direct Dial: 602.262.5720
                                              Direct Fax: 602.262.5747
                                          5   Email: areich@lrrc.com

                                              Attorneys for Ushio America, Inc. and Christopher Atkinson
                                          6
                                          7
                                          8                                             UNITED STATES DISTRICT COURT

                                          9                                                        DISTRICT OF ARIZONA

                                         10 Corey Leashore, individually,                                         Case No. __________
201 East Washington Street, Suite 1200




                                         11                                                          Plaintiff,   DEFENDANTS USHIO AMERICA,
                                                                                                                  INC. AND CHRISTOPHER
                                         12               vs.                                                     ATKINSON’S NOTICE OF
                                                                                                                  REMOVAL OF ACTION UNDER
Phoenix, AZ 85004-2595




                                         13 Ushio America, Inc., a foreign                                        28 U.S.C. § 1441(b) (DIVERSITY)
                                            corporation; Christopher Atkinson, an
                                         14 individual; John Does 1-5; Jane Does 1-5;
                                            Black Corporations 1-5; and White
                                         15 Partnerships 1-5,
                                         16                                                    Defendants.

                                         17               Defendants Ushio America, Inc. (“Ushio”) and Christopher Atkinson
                                         18 (“Atkinson”) (collectively “Defendants”) remove this action from the Superior Court
                                         19 of Arizona, County of Maricopa to the United States District Court for the District of
                                         20 Arizona, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 and LRCiv 3.6. This Court
                                         21 has diversity jurisdiction.
                                         22 I.            Introduction
                                         23               This lawsuit arises out of an accident that occurred on March 6, 2018. (Exhibit
                                         24 A, First Amended Complaint (“FAC”) at ¶ 9.) Plaintiff alleges he was driving when
                                         25 another vehicle entered his lane, striking his vehicle. (Id.) That vehicle left the scene
                                         26 “without speaking to Plaintiff, witnesses, or the police.” (Id.). Plaintiff alleges, upon
                                         27 information and belief, that the unidentified vehicle was operated by Atkinson. (Id. at
                                         28

                                              108011434.1
                                                 Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 2 of 6




                                          1 ¶ 10.) Plaintiff also alleges he sustained unspecified injuries as a result of the accident.
                                          2 (Id. at ¶ 11.)
                                          3            Plaintiff filed suit against Defendants in Maricopa County Superior Court, Case
                                          4 No. CV 2019-003020 on April 4, 2019. (Id.) Plaintiff served the suit papers on April
                                          5 9. (See Exhibit A, State Court File, Notice of Completion of Service.)
                                          6            Plaintiff alleges four causes of action against the Defendants: (1) negligence
                                          7 (Exhibit A, FAC at ¶¶ 8-11); (2) negligence per se, (id. at ¶¶ 12-14); (3) negligent
                                          8 entrustment/hiring/retention (id. at ¶¶ 15-19); and (4) vicarious liability (id. at ¶¶ 20–
                                          9 24.) Pursuant to these claims, Plaintiff seeks to recover: (1) general and special
                                         10 damages (2) past and future medical care and treatment, (3) property damages; (4) past
201 East Washington Street, Suite 1200




                                         11 and future lost wages, and (5) costs. (Id. at Prayer.) Plaintiff alleges in his FAC that
                                         12 his claims qualify for Tier 3 discovery under the Arizona Rules of Civil Procedure. (Id.
Phoenix, AZ 85004-2595




                                         13 at Statement of Tier Value). In doing so, Plaintiff avowed to the Maricopa County
                                         14 Superior Court that he was seeking damages in excess of $300,000. Ariz. R. Civ. P.
                                         15 26.2(c). Defendants have not yet responded to Plaintiff’s FAC.
                                         16            Removal is appropriate because this Court has diversity jurisdiction under 28
                                         17 U.S.C. § 1332. Diversity jurisdiction exists because the parties are diverse and the
                                         18 amount in controversy exceeds $75,000.
                                         19 II.        This Court Has Jurisdiction Under 28 U.S.C. §§ 1332 and 1441.
                                         20            A.     This Court has original jurisdiction over this action pursuant to 28
                                                              U.S.C. § 1332.
                                         21
                                                       Diversity jurisdiction exists where: (1) the suit is between citizens of different
                                         22
                                              states; and (2) the amount in controversy exceeds $75,000, exclusive of interest and
                                         23
                                              costs. Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1004 (9th Cir. 2001). Thus, this action
                                         24
                                              may be removed pursuant to 28 U.S.C. § 1441.
                                         25
                                                       B.     There is Complete Diversity of Citizenship Between All Parties.
                                         26
                                                       There is complete diversity between the parties to this action. The FAC alleges
                                         27
                                              that Plaintiff resides in Maricopa County, Arizona. (Exhibit A, FAC at ¶ 1.) Upon
                                         28
                                                                                              2
                                              108011434.1
                                                  Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 3 of 6




                                          1 information and belief, Plaintiff is a citizen of the State of Arizona. Lew v. Moss, 797
                                                            th
                                          2 F.2d 747, 749 (9 Cir. 1986) (an individual is a citizen where domiciled). Ushio is a
                                          3 corporation incorporated in the State of California with its principal place of business
                                          4 in California. (Exhibit A, FAC at ¶ 2 (noting Ushio is a “foreign corporation”).)
                                          5 Therefore, Ushio is a citizen of California. 28 U.S.C. § 1332(c); Hertz Corp. v. Friend,
                                          6 559 U.S. 77, 80-81 (2010) (“‘[P]rincipal place of business’ refers to the place where
                                          7 the corporation’s high level officers direct, control, and coordinate the corporation’s
                                          8 activities.”). Defendant Christopher Atkinson is a resident of the State of California
                                                                                                             1
                                          9 and is, therefore, a citizen of California. Lew, 797 F.2d at 749.
                                         10            C.     The Amount In Controversy Exceeds $75,000.
201 East Washington Street, Suite 1200




                                         11            Where there is diversity of citizenship, the “district courts shall have original
                                         12 jurisdiction of all civil actions where the matter in controversy exceeds the sum or
Phoenix, AZ 85004-2595




                                         13 value of $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). The amount
                                         14 in controversy includes “any result of the litigation, excluding interests and costs, that
                                         15 ‘entails a payment’ by the defendant. Gonzales v. CarMax Auto Superstores, LLC,
                                         16 840 F.3d 644, 648 (9th Cir 2016) (quoting Guglielmino v. McKee Foods Corp., 506
                                         17 F.3d 696, 701 (9th Cir. 2007)). This includes, among other things, potential
                                         18 compensatory or punitive damages. Id. at 648–49.
                                         19            A notice of removal need only contain a “plausible allegation” that the amount
                                         20 in controversy exceeds $75,000, and does not need to provide evidence supporting that
                                                       2
                                         21 allegation. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554
                                         22   1
                                                Plaintiff also includes various fictitious defendants in his FAC. “In determining
                                              whether a civil action is removable on the basis of jurisdiction under section 1332(a) of
                                         23   this title, the citizenship of defendants sued under fictitious names shall be disregarded.
                                              28 U.S.C. § 1441(b)(1).
                                         24   2
                                                The amount in controversy is “not proof of the amount the plaintiff will recover.
                                              Rather, it is an estimate of the amount that will be put at issue in the course of the
                                         25   litigation.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008); Brill v
                                              Countrywide Home Loans, Inc., 427 F.3d 446, 448 (7th Cir. 2005) (“The question is
                                         26   not what damages the plaintiff will recover, but what amount is ‘in controversy’
                                              between the parties. That the plaintiff may fail in its proof, and the judgment be less
                                         27   than the threshold (indeed, a good chance that the plaintiff will fail and the judgment
                                              will be zero) does not prevent removal.”); Amoche v. Guar. Trust Life Ins. Co., 556
                                         28   F.3d 41, 51 (1st Cir. 2009) (“[T]he pertinent question is what is in controversy in the
                                                                                              3
                                              108011434.1
                                                 Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 4 of 6




                                          1 (2014) (“[A] defendant’s notice of removal need include only a plausible allegation
                                          2 that the amount in controversy exceeds the jurisdictional threshold.”).
                                          3            The amount in controversy exceeds $75,000. While Plaintiff has not stated a
                                          4 specific dollar amount associated with his claims, he affirmatively asserted that his
                                          5 claim qualifies for Tier 3 discovery under the Arizona Rules of Civil Procedure.
                                          6 (Exhibit A, FAC at Statement of Tier Value.) To qualify for Tier 3, the damages
                                          7 sought must exceed $300,000. Ariz. R. Civ. P. 26.2(c). This is also consistent with
                                          8 Plaintiff’s Certificate of Compulsory Arbitration, in which he affirmatively asserted
                                          9 that the value of the actual, consequential, and punitive damages he seeks exceeds
                                         10 $50,000. (Exhibit A, State Court File, Certificate of Compulsory Arbitration); see also
201 East Washington Street, Suite 1200




                                         11 Maricopa County Local Rule 3.10(a) (providing for compulsory arbitration if “the
                                         12 amount in controversy does not exceed $50,000”).
Phoenix, AZ 85004-2595




                                         13            Regardless of whether Plaintiff’s claim warrants damages over $75,000,
                                         14 Plaintiff has avowed he is seeking well in excess of that amount. Defendants,
                                         15 therefore, removes this cause based on diversity jurisdiction because all of the
                                         16 information presents a “plausible allegation” that the amount in controversy exceeds
                                         17 $75,000. See Dart, 135 S. Ct. at 554.
                                         18 III.       The Procedural Requirements For Removal Are Satisfied
                                         19            A.    This Removal is Timely and Venue is Proper in this Court
                                         20            On April 4, 2019, Plaintiff commenced this action in the Superior Court of the
                                         21 State of Arizona, Maricopa County, Case No. CV2019-003020. (See Exhibit A, State
                                         22 Court File.) Ushio was served on April 9, 2019. (See Exhibit A, Notice of Completion
                                         23 of Service.) Undersigned counsel accepted service on Atkinson’s behalf on May 7,
                                         24 2019. Under 28 U.S.C. § 1446(b), a Notice of Removal must be filed within 30 days of
                                         25 service of the Complaint and summons on the removing defendant. Because
                                         26
                                         27 case, not how much the plaintiffs are ultimately likely to recover.”). Defendants
                                            expressly reserve the right to deny liability and assert all defenses to Plaintiff’s
                                         28 substantive claims, as well as to contest the amount of his alleged damages.
                                                                                           4
                                              108011434.1
                                                 Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 5 of 6




                                         1 Defendants are filing this Notice on May 7, 2019, removal is timely.
                                          2            B.    A Copy Of The State Court Record Is Attached.
                                          3            Defendants attach a complete copy of the Maricopa County Superior Court
                                          4 record as Exhibit A (Docket, Affidavit of Service, Summons, Complaint, FAC,
                                          5 Certificate of Compulsory Arbitration, and Civil Cover Sheet), and verifies that Exhibit
                                          6 A constitutes a true and complete copy of all pleadings and other documents filed in
                                          7 Maricopa County Superior Court in this matter. See Declaration of Adam Reich,
                                          8 attached as Exhibit B hereto. Defendants will file their answer or other responsive
                                          9 pleading in accordance with Rule 81(c).
                                         10            C.    Defendants Have Noticed Maricopa County Superior Court Clerk
201 East Washington Street, Suite 1200




                                                             and Plaintiff
                                         11
                                                       Concurrent with the filing of this Notice, Defendants are serving this Notice on
                                         12
                                              Plaintiff and filing a copy of the Notice with the Clerk of the Superior Court of
Phoenix, AZ 85004-2595




                                         13
                                              Arizona, Maricopa County.
                                         14
                                                       By filing the Notice of Removal in this matter, Defendants do not waive their
                                         15
                                              right to object to service of process, the sufficiency of process, jurisdiction over the
                                         16
                                              person, or venue, and specifically reserves the right to assert any defense and/or
                                         17
                                              objections to which it may be entitled
                                         18
                                              IV.      Conclusion
                                         19
                                                       Defendants respectfully requests this Court accept this Notice of Removal,
                                         20
                                              assume jurisdiction of this case, and that all further proceedings be heard in this Court.
                                         21
                                                       DATED this 7th day of May, 2019.
                                         22
                                                                                       LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         23
                                                                                       By:    /s/Adam Reich
                                         24                                               Stephen M. Bressler
                                                                                          Adam Reich
                                         25                                            Attorneys for Ushio America, Inc. and
                                                                                       Christopher Atkinson
                                         26
                                         27
                                         28
                                                                                             5
                                              108011434.1
                                                 Case 2:19-cv-02912-SMB Document 1 Filed 05/07/19 Page 6 of 6




                                         1                               CERTIFICATE OF SERVICE
                                          2        I certify that on this 7th day of May, 2019, I electronically transmitted the
                                            attached document to the Clerk’s Office using the CM/ECF System for filing and
                                          3 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                          4                                 Timothy G. Tonkin, Esq.
                                                                           Montana Thompson, Esq.
                                          5                                 Phillips Law Group, P.C.
                                                                       3101 N. Central Avenue, Suite 1500
                                          6                                 Phoenix, Arizona 85012
                                          7
                                          8
                                                                                        s/ Patty Vejar
                                          9
                                         10
201 East Washington Street, Suite 1200




                                         11
                                         12
Phoenix, AZ 85004-2595




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28
                                                                                          6
                                              108011434.1
